Title: From James Madison to James Madison, Sr., 5 February 1797
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Feby. 5. 1797.
I have red. since my last your two letters of the 10th. & 23d. Ult, which came by the same mail. That referred to as of the 16th. inclosing a letter to Mr. Chew has not yet come to hand.
R. Smith’s land would be a very convenient appendix to my farm at Sawney’s; but I find I dare not venture on the purchase particularly at the price stated. What little surplus I may be able to save out of my sale of land last winter, will probably not exceed the necessary calls on my return to Virginia. The only chance I have for a fund for other purposes, is that of selling a part of the interest I have in property here, which I have some thoughts of. In this view I shall be glad to know the lowest price set on Mr. Smith’s tract, & the longest payments he would admit. If my brother William thinks Ths. Roberts’ horse a very good bargain, he may buy him for me. I think it more probable that Horses will fall than that they will rise. This is indeed probable as to most things, considering the posture & prospect of things at present. I hope as you have no hope of Clover seed from Keyser, you will pay attention to the hint in my last. Rather than miss the oppy I wd. cheerfully be at the expence & trouble of sending to Fredg or even to Richmond. In a few years I am persuaded people will be as careful to sow Clover as to sow Wheat, or rye, and make equal sacrifices to procure the seed. Perhaps in a view to their permanent interest they ought in the present state of their lands, to be more so.
Nothing occurs to alleviate the crisis with France. Intelligence is just brought by a British packet that the negociations at Paris for peace are dissolved. The plan of direct taxes is on the Anvil; but the event of it uncertain. Fanny writes to our Mother. We are all tolerably well and send our best affections. Yr. affe. son
Js. Madison Jr
Flour I hear is 10 dolrs. at Baltimore. The rise is owing to a call for the W. Inds. which will soon be supplied after the navigation is open. The general idea is that the price will not continue. I believe notwithstanding that if the war goes on this article will keep up at a handsome price.
